March 28, 2008


Mr. Michael Ray Walzel
Stevens, Baldo & Freeman
550 Fannin, Suite 700
Beaumont, TX 77701

Mr. P. Michael Jung
Strasburger & Price, L.L.P.
901 Main Street, Suite 4400
Dallas, TX 75202-3794

Mr. Rafael Edward Cruz
Office of the Attorney General
P.O. Box 12548 (MC 059)
Austin, TX 78711-2548
Mr. Mike A. Hatchell
Locke Lord Bissell & Liddell, LLP
100 Congress Avenue, Suite 300
Austin, TX 78701-4042

Mr. Andrew W. Schwartz
Sills Cummis Epstein & Gross P.C.
One Riverfront Plaza
Newark, NJ 07102-0650

RE:   Case Number:  06-0322
      Court of Appeals Number:
      Trial Court Number:  04-20777

Style:      OWENS & MINOR, INC. AND OWENS & MINOR MEDICAL, INC.
      v.
      ANSELL HEALTHCARE PRODUCTS, INC. AND BECTON, DICKINSON AND COMPANY

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinions  in
the above-referenced cause.  The Motion to Consolidate is denied.


                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Mr. Charles F. Fulbruge   |
|   |III, Clerk                |